DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P. S. SALTER ET AL: "Focusing over the edge: adaptive subsurface laser fabrication up to the sample face", OPTICS EXPRESS, vol. 20, no. 18, 27 August 2012, pages 19978-19989.
The prior art discloses an apparatus having all the features of the claimed invention comprising: a lithography unit suitable for generating the lithography beam and for positioning the lithography
Beam within a photoresist (page 19983, lines 6-18; figure4a); a beam shaping unit configured for influencing a phase distribution of the lithography beam (page 19983, lines 10-14; figure4a); and a data processing unit configured for driving the lithography unit and the beam shaping unit, wherein the data processing unit is furthermore configured to store structure data of the target structure to be produced and data for correcting the change in the lithography beam that was caused as a result of an interaction of the lithography beam with the non-planar initial structure (page 19987,
Lines 5-26; figure7).
The additional features are disclosed in the reference.  A method and an apparatus having an iterative sequence of steps (page 19988, lines 18-25); and the steps for detecting the topography by means of a camera (page 19984, lines 20-22; figure 4a); detecting a luminescence signal (page 19984, lines 1-12; figure 5b) in two partial regions (page 19980, line13 – page 19981, line 13; figure 2); adapting the phase profile in a beam shaping unit (page 19984, lines 13-17; figure 4a); while a second correction parameter (energy) is kept constant but is varied for partial compensation at an edge (page 19988, lines 8-25; figure 7b); and the target structure comprises a wave guide having a light – guiding core(page 19979, lines 14-22).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737